826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest S. MALICOTE, Petitioner-Appellant,v.Richard F. CELESTE; James Wichtman; Rich Larmi, Respondents-Appellees.
No. 86-3834
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1987.

ORDER
Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner, a pro se Ohio parolee, appeals from the district court's dismissal of his petition for writ of habeas corpus under 28 U.S.C. Sec. 2254, all parties having consented to civil jurisdiction of the United States magistrate with appeal to the Sixth Circuit.  Petitioner seeks to attack his conviction by a jury of aggravated arson on the grounds that certain unreliable identification evidence and testimony by a police officer concerning witness identification testimony violated his due process rights.  Petitioner exhausted his state court remedies.  The magistrate denied the petition.


3
Upon review of the record, we hereby affirm the district court's denial of the habeas petition for the reasons set forth in the magistrate's opinion of August 7, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.  Further, the district court did not err in failing to hold an evidentiary hearing on the petition.  See 28 U.S.C. Sec. 2254(d).